DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claims 1, 4, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa et al. (WO 2017/051740, US 2018/0279267 is cited for English translation).

Regarding claim 1, Yasukawa discloses 
A communication device (Fig. 26) comprising: 
a transmitter that transmits data (Fig. 26 RF module); and 
controller (¶ [0223]: the user apparatus UE includes a radio equipment (RE) module 101 that performs a process related to a radio signal, a baseband (BB) processing module 102 that performs baseband signal processing, an apparatus control module 103 that performs a process of a higher layer, and a USIM slot 104 which is an interface accessed by a USIM card) that generates, in response to a predetermined trigger (¶ [0187]: Here, assume a case in which the user apparatus UE moves and thus the allocated radio resources collide (are duplicated) , a request signal including information on a time and frequency location of a radio resource to be used by the transmitter (¶ [0085]: A “resource pool configuration” indicates the configuration of a D2D resource pool applied inside the region. A “time/frequency hopping pattern” indicates a “time/frequency hopping pattern” applied when the D2D signal is transmitted inside the region; ¶ [0120]: In step S41, the user apparatus UE transmits a radio parameter request signal to the base station eNB. The radio parameter request signal includes a region identifier of the region in which the user apparatus UE is located. The radio parameter request signal may include information indicating a specific D2D radio parameter for requesting transmission from the CN apparatus 10 along with the region identifier or may include information (for example, latitude and longitude) indicating a detailed current position of the user apparatus UE inside the region; ¶ [0191]: , the user apparatus UE requests the base station eNB or the CN apparatus 10 to update the D2D radio resource allocated to the user apparatus UE).

Regarding claim 2, Yasukawa discloses 
wherein the predetermined trigger is at least one of the following: detecting that, from a plurality of radio resources included in a resource pool, a ratio or radio resources that is greater than or equal to a predetermined ratio of radio resources is used by another communication device (¶ [0187]: Here, assume a case in which the user apparatus UE moves and thus the allocated radio resources collide (are duplicated) between the nearby user apparatuses UE); and a ratio of transmission failure becoming greater than or equal to a predetermined ratio.

Regarding claim 3,
further comprising: a receiver that receives data (Fig. 26 RF module), wherein, in response to receiving, by the receiver, positive acknowledgement information (¶ [0122]: In step S43, the CN apparatus 10 selects the D2D radio parameter pool which can be allocated to the user apparatus UE inside the region corresponding to the region identifier based on the region identifier included in the radio parameter request signal. The CN apparatus 10 allocates the D2D radio parameters to the user apparatus UE which is a transmission source of the radio parameter request signal by selecting the radio parameter from the pool; ¶ [0124]: In step S45, the base station eNB transmits the D2D radio parameter information (or the NAS message including the D2D radio parameter information) received from the CN apparatus 10 to the user apparatus UE using the RRC signal, the control channel of Layer 1 or Layer 2, or the like), the controller selects the radio resource to be used, as a transmission resource (¶ [0103]: In step S13, the user apparatus UE extracts the region identifier, the region range, and the D2D radio parameters from the received D2D radio parameter information and retains the D2D radio parameters for each region. When the D2D radio parameters corresponding to the same region are retained in advance in a memory, the inside of the memory is updated with the extracted D2D radio parameters; ¶ [0125]: Since the process procedure of step S46 is the same as that of step S13 of FIG. 10, the description thereof will not be made; ¶ [0192]: the base station eNB or the CN apparatus 10 allocates a different radio resource from the radio resource).

Regarding claim 4, Yasukawa discloses 
A communication device (Fig. 28) comprising:
a receiver that receives data (Fig. 28 Communication IF);
a controller (Fig. 28 CPU) that reselects, in response to receiving, by the receiver, a request signal including information on a time and frequency location of a first radio resource (¶ , a second radio resource other than the first radio resource, as a transmission resource (¶ [0122]: In step S43, the CN apparatus 10 selects the D2D radio parameter pool which can be allocated to the user apparatus UE inside the region corresponding to the region identifier based on the region identifier included in the radio parameter request signal. The CN apparatus 10 allocates the D2D radio parameters to the user apparatus UE which is a transmission source of the radio parameter request signal by selecting the radio parameter from the pool; ¶ [0191]: the user apparatus UE requests the base station eNB or the CN apparatus 10 to update the D2D radio resource allocated to the user apparatus UE); and
a transmitter that transmits, in response to reselecting, by the controller, the second radio resource other than the first radio resource as the transmission resource, a signal including positive acknowledgement information (¶ [0123]: In step S44, the CN apparatus 10 transmits the D2D radio parameter information including the allocated D2D radio parameter to the base station eNB. The CN apparatus 10 may include the D2D radio parameter information in the NAS message to transmit the D2D radio parameter information to the base station eNB; ¶ [0124]: In step S45, the base station eNB transmits the D2D radio parameter information (or the NAS message including the D2D radio parameter information) received from the CN apparatus 10 to 

Regarding claim 5, Yasukawa discloses 
A communication device (Fig. 26) comprising:
a transmitter that transmits data (Fig. 26 RF module); and
a controller (¶ [0223]: the user apparatus UE includes a radio equipment (RE) module 101 that performs a process related to a radio signal, a baseband (BB) processing module 102 that performs baseband signal processing, an apparatus control module 103 that performs a process of a higher layer, and a USIM slot 104 which is an interface accessed by a USIM card) that applies, in response to a predetermined trigger, a hopping pattern to a transmission resource, and that causes, when the transmitter transmits the data, the transmitter to use the transmission resource to which the hopping pattern is applied (¶ [0085]: A “resource pool configuration” indicates the configuration of a D2D resource pool applied inside the region. A “time/frequency hopping pattern” indicates a “time/frequency hopping pattern” applied when the D2D signal is transmitted inside the region; ¶ [0169]: Accordingly, for example, as illustrated in FIG. 19, a location set bundling a plurality of location grids may be defined and the radio resource allocated for each location grid may be periodically hopped (changed) in a unit of the location set).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (WO 2017/051740, US 2018/0279267 is cited for English translation) in view of Zhang et al. (US 2021/0160916).

Regarding claim 6, Yasukawa discloses all the subject matter of the claimed invention with the exception of wherein the controller switches a beam used for transmitting data on a data to be transmitted-by-data to be transmitted basis, or the controller switches a beam used for transmitting a plurality of data items in units of the plurality of data items to be transmitted. Zhang from the same or similar fields of endeavor discloses wherein the controller switches a beam used for transmitting data on a data to be transmitted-by-data to be transmitted basis, or the controller switches a beam used for transmitting a plurality of data items in units of the plurality of data items to be transmitted (¶ [0100]: two or more subordinate entities (e.g., UEs) may communicate with each other using sidelink signals ... vehicle-to-vehicle (V2V) communication; ¶ [0147]: the transmit beams may be determined based at least in part on a beam cycling technique and a frequency hopping technique. In such a case, the frequency hopping interval of the frequency hopping technique may be configured to be longer than or equal to the beam cycling technique). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Yasukawa by determining transmit beams based on a beam cycling technique and a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466